                                                                                             -   - --------- --------------   ---------~




"'     '   ff1~
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty.Case (Modified)                                                                   Page 1 ofl



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                                     v.

                     Rafael Francisco Gomez-Acosta                               Case Number: 3:19-mj-21918

                                                                                gR~o~se~li~n~eJD~e~r~~~~~·'============~
                                                                                 Defendant's Attorney                   F E[) ~ ~:rn

     REGISTRATION NO. 74956298
                                                                                                                        MAY 1 5 2019
     THE DEFENDANT:
      1:81 pleaded guilty to count(s) 1 of Complaint
                                       ---~-------------1--~~~
                                                                                          , ""V u c "'~'"F<!C ,. COURT
      D was found guilty to count(s)                                                  soul rL:f.i'i o._, 11;:c·:· c '" CAl);:.g,R~~~
           after a plea of not guilty.                                                 ---·--- - ·-- ·
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                                 Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1                                 '




      D The defendant has been found not guilty on count(s)
                                       ------------
      0 Count(s)                           dismissed on the motion of the United States.
                        ------------------
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    fJ- nME SERVED                            D _ _ _ _ _ _ _ _ _ _ days

       1:81 Assessment: $10 WAIVED                     1:81 Fine: WAIVED
       1:81 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                                                                  charged in case

                                                                                                                                                               '


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Wednesday, May 15, 2019
                                                                               Date of Imposition of Sentence



                                                                               Illfi1.ft:-B_L_O_C_K_ _ __
                                                                               UNITED STATES MAGISTRATE JUDGE


      Clerk's Office Copy                                                                                                              3:19-mj-21918
